Order entered May 15, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00159-CV

                          KBIDC INVESTMENTS, LLC, Appellant

                                                V.

ZURU TOYS INC., ZURU INC., AND ZURU LTD., TINNUS ENTERPRISES, LLC AND
                        JOSH MALONE, Appellees

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-05584-2017

                                            ORDER
       The reporter’s record in this appeal is more than a month overdue. Accordingly, we

ORDER court reporter Indu Bailey to file, no later than May 29, 2019, the reporter’s record or

written verification no hearings were recorded or appellant has not paid or made arrangements to

pay for the record. We notify appellant that if we receive verification the reporter’s record has

not been requested or appellant has not paid for or made arrangement to pay for the record, we

will order the appeal submitted without it. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Scott J.

Becker, Presiding Judge of the 219th Judicial District Court; Ms. Bailey; and, the parties.

                                                       /s/   KEN MOLBERG
                                                             JUSTICE